Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
	Applicant’s arguments, filed 11/30/2021, have been fully considered.   Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Response to Arguments
Claim Objections
Claims 45 and 50 are objected to because of the following informalities: The claims don’t end with a period.  The claims are not in proper form without a period.  No comment was made regarding the objection in the response, nor were the claims corrected.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The rejection of claims 37-38 and 40 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mawad (Biomacromolecules, 2008) is maintained.  Mawad teaches a method of making a radiopaque hydrogel bead, comprising: preforming hydrogel beads;; and reacting functional groups on the selected pre-formed hydrogel beads with an aromatic iodine-containing compound (abstract; Experimental 
Applicant argues that Mawad does not teach the order of preforming hydrogel beads; and reacting functional groups on the preformed hydrogel beads with an aromatic iodine containing compound.
Applicant’s arguments have been fully considered but are not found persuasive.  A reference is not limited to examples and preferred embodiments but may be relied on for all that it teaches.  However, even Mawad’s exemplified beads anticipate the invention.   Mawad in its exemplary embodiment teaches a method of preparing radiopaque hydrogel beads comprising reacting functional groups on PVA with an aromatic iodine containing compound, and then incorporating the iodinated PVA into polymer beads (Abstract; Introduction; Experimental Section).  The exemplified beads have good X-ray visibility due to the presence of iodine, however, the presence of iodine on the interior of the exemplified beads undesirably prolongs the degradation time of the hydrogel (Conclusions).   The artisan would immediately envision preparing hydrogel beads by a method of preforming hydrogel beads; and reacting functional groups on the preformed hydrogel beads with its aromatic iodine containing compound, as this will afford beads with the presence of iodine on the outside of the bead for good x-ray visibility without iodine on the interior which causes undesired prolonged degradation. 

The rejection of claims 37-40 under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2011110589 to Chevalier is maintained.    Chevalier teaches a method of making a radiopaque hydrogel bead, comprising: preforming hydrogel beads; and reacting functional groups on the selected pre-formed hydrogel beads with an aromatic iodine-containing compound, wherein the aromatic iodine-
Applicant argues that although page 6, lines 33-35 of Chevalier state that the present invention provides particles selected from microparticles and nanoparticles formed of iodo-benzylether-PVA of the present invention, however, there is no teaching to react functional groups on preformed hydrogel beads with an aromatic iodine containing compound. Chevalier does not teach the order of preforming hydrogel beads; and reacting functional groups on the preformed hydrogel beads with an aromatic iodine containing compound.
Applicant’s arguments have been fully considered but are not found persuasive.   Chevalier teaches a method of making a radiopaque hydrogel bead, wherein he end hydrogel bead comprises.   The purpose of the  which comprises , comprising: preforming hydrogel beads; selecting a particular size or size range of preformed beads; and reacting functional groups on the selected pre-formed hydrogel beads with an aromatic iodine-containing compound, wherein the aromatic iodine-containing compound may be an iodinated benzoic acid, such as 2,3,5-triiodobenzoic acid (page 5, line 24 to page 6, line 35; Figure 1).  This is applicant’s order preforming hydrogel beads and reacting functional groups on the preformed hydrogel beads with an aromatic iodine containing compound. The hydrogel is made of partially-acetylated polyvinyl alcohol (page 13, lines 32-37).  

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 37-38, 40, and 54 under pre-AIA  35 U.S.C. 103 as being unpatentable over Mawad (Biomacromolecules, 2008) in view of US 8697137 to Vogel is maintained.    
Mawad fails to teach absorbing a pharmaceutically active agent within the microsphere.

It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to absorb doxorubicin within the radiopaque hydrogel microsphere rendered obvious by Mawad and Lazarow.  The rationale for this is that Mawad teaches that its radiopaque hydrogel particle can be used for drug delivery, and the art teaches that doxorubicin may be absorbed within an embolization microsphere for release at the site of the tumor.  By absorbing doxorubicin within the radiopaque hydrogel microsphere rendered obvious by Mawad in view of Lazarow, the doxorubicin can be released at the site of the tumor to treat the tumor.
The examiner’s response to applicant’s arguments regarding Mawad is given above. 

Allowable Subject Matter
Claims 41-44, 46-49, 51-53, and 55-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art is WO 2011110589 to Chevalier.  Although Chevalier teaches a method of making a radiopaque hydrogel bead, comprising: preforming hydrogel beads; and reacting functional groups on the selected pre-formed hydrogel beads with an aromatic iodine-containing compound, wherein the aromatic iodine-containing compound may be an iodinated benzoic acid, such as 2,3,5-triiodobenzoic acid (page 5, line 24 to page 6, line 35; Figure 1), it fails to teach or fairly suggest reacting the hydrogel beads with carbonyl diimidazole or carbodiimide for activation towards a nucleophilic substitution reaction, characterized in that the beads are covalently coupled with an iodinated compound which is reactive towards the imidazole or diimide functionality of the activated beads. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 12, 2022